Exhibit 10.2







AMENDMENT TO THE
BROADRIDGE FINANCIAL SOLUTIONS, INC.
EXECUTIVE DEFERRED COMPENSATION PROGRAM


(Amended and Restated Effective as of June 15, 2011)


Pursuant to Section 18 of the Broadridge Financial Solutions, Inc. Executive
Deferred Compensation Program (the “Plan”), the Plan is hereby amended as
follows, effective December 31, 2014:


1.
Section II – Section II of the Plan is amended by adding the following sentence
to the end thereof.



“Notwithstanding the foregoing, the Plan is frozen with respect to all
Participant elective deferrals and Company matching credits as of December 31,
2014.”


2.
Section V – Section V of the Plan is amended by adding the following sentence to
the end thereof.


“Notwithstanding the foregoing and the terms of Section II of the Plan, a
Participant shall continue to receive credit for years of service with the
Company and its subsidiaries (or predecessors) after December 31, 2014 for
purposes of determining whether such Participant is eligible for Retirement
under the Plan.”






